On Motion for Rehearing.
HAWKINS, J.
Where complaint' is made of alleged misconduct of the jury, it is manifest that evidence of what occurred must in some way be brought before this court before the question can be reviewed. This may be accomplished either by incorporating the evidence upon the question in a bill of exception or by bringing forward a statement of the facts proven upon the issue, but before either the bill or statement' of facts may be considered it must be- verified by the approval of the trial judge. In the present case appellant attempts to bring the evidence forward by a statement of facts. It appears to be certified by the court reporter, but Joears neither the signatures of the attorneys nor that of the trial judge. Lacking approval of the latter,' it is not authenticated in such manner as warrants its consideration.
Bills 2, 3, and 4 complain because at*813torney for thé state after hearing appellant’s version of certain things, asked him if other witnesses were wrong about it. The bills do not state what the other witnesses had testified on the particular points inquired about, and in this respect are not sufficiently full to manifest such infraction of the rules of cross-examination as to show harmful error.
Some 13 special charges were requested by appellant. He makes serious complaint because they were not considered. Complaint of refusal to give them is not brought forward by separate bills of exception. We have held this not to be necessary when the special charges themselves show they were presented to the court before the main charge was read, were refused, and exception reserved to such refusal. The special charges here are simply marked “Refused.” If exception to this action was taken, the charges do hot show by any notation on therp, neither do they show when they were presented to the court. There should be no further confusion on this subject in view of the following decisions: Clark v. State, 90 Tex. Cr. R. 613, 237 S. W. 260; Edge v. State, 101 Tex. Cr. R. 324, 275 S. W. 1010; Nichols v. State, 91 Tex. Cr. R. 277, 238 S. W. 232; Norman v. State, 91 Tex. Cr. R. 486, 239 S. W. 976; Crane v. State, 91 Tex. Cr. R. 304, 240 S. W. 920; Cecil v. State, 92 Tex. Cr. R. 359, 243 S. W. 988; Bland v. State, 92 Tex. Cr. R. 636, 244 S. W. 1023; Binder v. State, 94 Tex. Cr. R. 316, 250 S. W. 703; Cunningham v. State. 97 Tex. Cr. R. 624, 262 S. W. 491.
The motion for rehearing is overruled.